 Case 3:18-cv-02935-X-BH Document 62 Filed 05/11/20                Page 1 of 2 PageID 531



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

VALERIE JACKSON                               §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §    CIVIL ACTION NO. 3:18-cv-2935
                                              §
LUPE VALDEZ, MARIAN BROWN,                    §
SAMUEL JOSEPH, LIZYAMMA                       §
SAMUEL, UNKNOWN DALLAS                        §
COUNTY EMPLOYEE III, and                      §
DALLAS COUNTY, TEXAS,                         §
                                              §
       Defendants.                            §

                 CERTIFICATE OF CONFERENCE REGARDING
             MOTION FOR LEAVE TO CONDUCT LIMITED DISCOVERY

       On May 11, 2020 counsel for Plaintiff conferred with counsel for Defendants as to whether

Defendants were opposed or unopposed to Plaintiff’s Motion for Leave to Conduct Limited

Discovery. Defendants counsel has stated that Defendants are opposed to the Motion for Leave to

Conduct Limited Discovery.

                                            Respectfully submitted,

                                            /s/ Sean R. Cox
                                            SEAN R. COX
                                            Texas Bar No. 24031980
                                            LAW OFFICES OF SEAN R. COX
                                            P.O. Box 130864
                                            Dallas, TX 75313
                                            Telephone: (214) 500-9280
                                            Facsimile: (844) 501-8688
                                            scox@coxappellate.com

                                            ATTORNEYS FOR PLAINTIFF




                                                                                              1
 Case 3:18-cv-02935-X-BH Document 62 Filed 05/11/20                Page 2 of 2 PageID 532




                               CERTIFICATE OF SERVICE

        I certify that on May 11, 2020, this document was filed and served through the ECF system
on all counsel of record.

                                            /s/Sean R. Cox
                                            Sean R. Cox




                                                                                               2
